NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAMUEL ROBERT QUEEN, Jr.,                       No. 16-35154

                Petitioner-Appellant,           D.C. No. 3:15-cv-00916-AA

 v.
                                                MEMORANDUM*
CONRAD GRABER,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Federal prisoner Samuel Robert Queen, Jr., appeals pro se from the district

court’s order denying his motion for reconsideration of the court’s order dismissing

his 28 U.S.C. § 2241 habeas petition for failure to prosecute. We dismiss.

      In denying Queen’s motion for reconsideration, the district court granted


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Queen leave to file an amended petition within 30 days. Rather than filing an

amended petition, Queen immediately filed a notice of appeal. Because the district

court’s order denying Queen’s motion for reconsideration granted Queen leave to

amend his petition, the order was not a final decision and we lack jurisdiction over

this appeal. See 28 U.S.C. § 1291; WMX Techs., Inc. v. Miller, 104 F.3d 1133,

1135-37 (9th Cir. 1997) (en banc) (when a district court expressly grants leave to

amend, it is plain that the order is not final).

       The Clerk is directed to send a courtesy copy of this decision directly to the

chambers of the Honorable Ann L. Aiken.

       DISMISSED.




                                             2                                 16-35154